UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1379


TERENCE GRAY,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cv-00615-BO)


Submitted:   September 29, 2014           Decided:   October 21, 2014


Before WYNN and    DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terence Gray, Appellant Pro Se.            Leo Rufino Montenegro,
Assistant Regional Counsel, SOCIAL        SECURITY ADMINISTRATION,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Terence   Gray    appeals       the   district    court’s      order

upholding the Commissioner’s denial of Gray’s application for

supplemental security income.         We have reviewed the record and

discern no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.           Gray v. Colvin, No. 5:13-

cv-00615-BO   (E.D.N.C.   Mar.   7,   2014).      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      2